DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
2.	Applicant’s arguments filed on 07/20/2022 have been entered and carefully considered with respect to claims 1 – 20, which are pending in this application. No amendment was made to the claims. No claims were cancelled. No new matter was added.

Information Disclosure Statement
3.	The Examiner has considered the references listed on the Information Disclosure Statements (IDS) submitted on 07/20/2022 based on the provisions of 37 CFR § 1.97.  

Continued Examination Under 37 CFR 1.114
4.         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2022 has been entered.

Response to Arguments
Rejection of Claims under 35 USC § 103
5.	Applicants’ arguments with respect to claims 1 - 20 have been fully considered but are not persuasive. 

Summary of Applicant’s arguments on pages 1 - 2:
 	Claims 1 - 20 are pending in the present application. No claims have been canceled or added herein. Upon entry of this Response, claims 1 - 20 remain pending in the application. Applicant requests allowance of all the pending claims in view of the subsequent remarks.
 	Applicant acknowledges  the indication that claims 1- 20 were previously allowed. However, Applicant submits this Petition to Withdraw from Issue and Request for Continued Examination with an Information Disclosure Statement for the Examiner’s consideration. Applicant requests consideration of the attached Information Disclosure Statement and submits that all of the claims remain allowable.
	In conclusion, in view of at least the foregoing comments and amendments, Applicant asserts that all pending claims remain in condition for allowance.
  Response to Applicant’s arguments
Examiner denies Applicant’s request to maintain all pending claims in condition for allowance, because the pending claims can be rejected under new grounds of rejection as indicated below. 


Claim Rejections - 35 USC §102
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

7.    	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.    This application currently names joint inventors. In considering patentability of the
claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


9.    Claims 1 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luby et al. (US 20110231569 A1)  (hereinafter Luby).

	In regard to claim 1, Luby teaches: a method comprising: receiving a data stream comprising content (See Luby, Pars. 0062, 0064 and 0065: streaming system to move media) and a group of pictures structure, wherein the group of pictures structure comprises a plurality of groups of pictures, (Luby, Par. 0131: segments comprising multiple groups of pictures (GoPs)) 
 	Luby teaches the limitations: “wherein each group of pictures of the plurality of groups of pictures comprises a boundary;” (Luby, Pars. 0199, 0201 and 0215, and fig. 6, i.e., teaching of the feature: each of the plurality of groups of pictures defined by a respective boundary);
determining, based on the expected duration, a boundary of a content fragment as described in the subsequent limitations of the claim. (Luby, Pars. 0147, 0201 and fig. 6. : determining, based on the two or more identified grouping characteristics, two or more expected durations, i.e., determining, based on a first of the two or more expected durations, a first boundary of a first content fragment, wherein the first boundary is independent of the respective boundary of each of the plurality of groups of pictures, (See  Luby, Pars. 0121, 0124, 0125, 0131, 0136, 0141, 0142, 0145 and 0147; determining, based on a second of the two or more expected durations, a second boundary of a second content fragment, wherein the second boundary is independent of the respective boundary of each of the plurality of groups of pictures, (See Luby, Pars. 0147, 0148, 0153, 0154 and 0269))
Luby teaches further: determining, based on a grouping characteristic associated with the data stream, an expected duration  (Luby, pars. 0147, 0201 and fig. 6.: identifying two or more grouping characteristics associated with the data stream; determining, based on the two or more identified grouping characteristics, two or more expected durations; - The concept of grouping characteristics is implied in Luby, Pars. 0131, 0149 and 0198; the concept of expected durations is suggested in Pars. 0141, 0191 – 0193, and 0268 - 0271: start time or presentation time expressed as deltas relative to a reference time; duration between seek points or RAPs (random access points); - (compare with disclosure in instant Application at Pars. 0040 – 0042: grouping can indicate, among other things, the start and/or end boundaries of a program, or other logical grouping of pictures))
	determining, based on the expected duration, a boundary of a content fragment as described in the subsequent limitations of the claim. (Luby, Pars. 0147, 0201 and fig. 6. : determining, based on a first of the two or more expected durations, a first boundary of a first content fragment, wherein the first boundary is independent of the respective boundary of each of the plurality of groups of pictures, (See  Luby, Pars. 0121, 0124, 0125, 0131, 0136, 0141, 0142, 0145 and 0147; determining, based on a second of the two or more expected durations, a second boundary of a second content fragment, wherein the second boundary is independent of the respective boundary of each of the plurality of groups of pictures, (See Luby, Pars. 0147, 0148, 0153, 0154 and 0269)); - 
Luby teaches: determining, based on the expected duration, a boundary of a content fragment, wherein the boundary of the content fragment is independent of each boundary of each group of pictures of the plurality of groups of pictures; (See Luby, Pars. 0121, 0125; Pars. 0131, 0136, and 0142; Pars. 0145 and 0147: determining, based on a first of the two or more expected durations, a first boundary of a first content fragment, wherein the first boundary is independent of the respective boundary of each of the plurality of groups of pictures)
 	and encoding, into the data stream, information indicative of the boundary of the content fragment. (See Luby, Pars. 0077, 0081, 0095, and 0096: encoding operations; See further Pars. 0131, 0193, 0212, 0213 and 0214: i.e., encoding, into the data stream, information representing a first boundary of a first content fragment, wherein a request for content associated with the first of the two or more expected durations returns the first content fragment and information representing a second boundary of a second content fragment, wherein a request for content associated with the second of the two or more expected durations returns the second content fragment)

In regard to claim 17, Luby teaches a system comprising: an encoding device configured to: receive a data stream comprising content and a group of pictures structure, wherein the group of pictures structure comprises a plurality of groups of pictures, and wherein each group of pictures of the plurality of groups of pictures comprises a boundary; (See rationale applied to rejection of claim 1 in regard to group of pictures structure and group of pictures comprising a boundary) encode, into the data stream, a boundary flag of a content fragment, wherein the boundary flag of the content fragment indicates a boundary that is independent of each boundary of each group of pictures of the plurality of groups of pictures; (See Luby, Pars. 0166, 0173: random_access_flag; See further Pars. 0312 – 0319: duration signaling; Fig. 10: blocks that are independent of RAP boundaries; - (Refer (e.g.) to Par. 0060 of instant Application for information relating to the notion of boundary flag)) and encode, into the data stream, data indicative of one or more grouping characteristics of the data stream; and a fragmenting device configured to: receive the data stream; and construct, based on the boundary flag of the content fragment and the one or more grouping characteristics, the content fragment. (The limitations disclosed in claim 17 are analogous to those encountered in claims 1, which is directed to a method implemented by the system according to claim 17, which is thus rejected on similar grounds).
	

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



12.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

13.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).



14. 	Claims 2 - 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Luby et al. (US 20110231569 A1), hereinafter “Luby,” in view of Prakash et al. (US 2003/0128759), hereinafter “Prakash.”

 	In regard to claim 2, Luby teaches: the method of claim 1, but is not specific about the additional limitation to Claim 1 to make up Claim 2, but which is disclosed by Parkash in the teaching of a method of data conditioning including encoding, into the data stream, information indicative of the boundary of the content fragment, wherein the information is further indicative of a group flag associated with an existence of the grouping characteristic. (See Prakash, Par. 0066, lines 8, 9: “flag in the compressed video data associated with the frame”; See also Par. 0088)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Prakash and Luby to devise a method for data stream fragmentation. The motivation would be to execute the method of receiving and encoding a data stream such that a received data stream content comprises a plurality of groups of pictures each comprising a respective plurality of successive frames, and with defined respective boundaries.

 	In regard to claim 3, the combination of Luby and Prakash teaches: the method of claim 2, wherein the group flag indicates at least one of a beginning of a program or an end of a program. (See Prakash, Par. 0087: “... encoder might also perform steps such as adding header information, such as at the beginning of a sequence or the end of a sequence”)
  
 	In regard to claim 4, the combination of Luby and Prakash teaches: the method of claim 2, wherein the group flag indicates a streaming technology to use for processing content fragments associated with the group flag. (Par. 0021 of instant Application discloses several conventional adaptive streaming technologies: e.g., Microsoft Smooth Streaming (“Smooth”); Adobe: Flash Dynamic Streaming (“Flash”), and Apple: HTTP Adaptive Bitrate Streaming (“Apple”). Luby teaches streaming technology as block-request streaming system at Pars. 0062 – 0069: streaming technology such as HTTP; See further Prakash, Par. 0066 and Par. 0087 as cited above for rejection of claims 2 and 3; - Claim 4 is thus rejected on similar ground as claim 3 in relation to claim 2).
  
 	In regard to claim 5, the combination of Luby and Prakash teaches: the method of claim 2, wherein the group flag indicates at least one of a start boundary of an associated group of content fragments or an end boundary of an associated group of content fragments. (See Prakash, Par. 0067: information on boundary; See also Par. 0087: “... encoder might also perform steps such as adding header information, such as at the beginning of a sequence or the end of a sequence”; - See also rationale used for rejection of Claim 1 and Claim 2: concept of expected durations (which relates to boundaries) as suggested in Pars. 0141, 0191 – 0193, and 0268 - 0271: start time or presentation time expressed as deltas relative to a reference time; duration between seek points or RAPs (random access points); - (compare with disclosure in instant Application at Pars. 0040 – 0042: grouping can indicate, among other things, the start and/or end boundaries of a program, or other logical grouping of pictures))).
 
 In regard to claim 6, the combination of Luby and Prakash teaches: the method of claim 1, wherein the data stream comprises a transport stream, (See Luby, Par. 0081: transport protocols, such as TCP; Par. 0138: real time transport protocol (RTP) packets achieved through real time transport control protocol RTCP; See Prakash, Par. 0043: “...System 10 accepts video data from any number of sources, encodes it using encoder 100 such that the video data is compressed for transport or...;”) and wherein encoding the information comprises encoding the information in a transport header of the transport stream. (See Luby, Par. 0253: segment formats, especially those for which segments contain the moov header; Par. 0275:  header information for segment; Par. 0335: signalling of changes to the media presentation description; moov headers or the end of presentation may be contained in a streaming information box; See Prakash, Par. 0043: “...System 10 accepts video data from any number of sources, encodes it using encoder 100 such that the video data is compressed for transport...;” Par. 0061, lines 4 -10: information on headers; See also Par. 0087, lines 4 – 7; - See also rationale used for rejection of Claim 1 from which Claim 6 depends).

 In regard to claim 7, the combination of Luby and Prakash teaches: the method of claim 6, wherein encoding the information in the transport header of the transport stream comprises encoding the information in an adaptation field of the transport header of the transport stream. (See previous citations in claim 6 on transport header: Par. 0043, 0061 and 0087; - (based on its dependency on claim 6, claim 7 is rejected for the same reasons evoked in claim 6); - Further, Luby teaches data stream comprising a transport stream, (See Luby, Par. 0066: HTTP streaming may include bit-rate adaptation, fast startup and seek; Par. 0081: transport protocols, such as TCP; Par. 0138: real time transport protocol (RTP) packets achieved through real time transport control protocol RTCP)
  
In regard to claim 8, the combination of Luby and Prakash teaches: the method of claim 1, wherein encoding the information comprises encoding the information in a private data field of the data stream. (Prakash, Par. 0063: FIG. 4 illustrates additional data constructs that might be present in the compressed video information. The additional information shown there includes a field for indicating the segmentation scheme used for the current frame,...”; - See also rationale evoked in rejection of Claim 1 from which Claim 8 depends).
 
In regard to claim 18, the claim discloses: the system of claim 17, wherein the encoding device is further configured to encode, into the data stream, a group flag indicative of the one or more grouping characteristics. (Prakash, Par. 0066, lines 8, 9: “flag in the compressed video data associated with the frame); - Claim 18 depends on claim 17 and is also analogous to claim 2. Therefore the claim is rejected by evoking the same arguments used for those claims).
  
	In regard to claim 19, the claim discloses: the system of claim 18, wherein the group flag indicates a streaming technology to use for processing content fragments associated with the group flag. (See Prakash, Par. 0066 and 0088; - See rationale in rejection of Claim 4 in regard to streaming technology)


15. 	Claims 9 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Luby et al. (US 20110231569 A1), hereinafter “Luby,” in view of Prakash et al. (US 2003/0128759), hereinafter “Prakash,” and Taniguchi (US 2003/0093810).
  
In regard to claim 9, Luby teaches: the method of claim 1, but not the additional limitation to Claim 1 to make up Claim 9.
However, Taniguchi teaches  the additional limitation of a method, further comprising encoding, in the data stream, a universal time stamp indicative of a time that the information is encoded in the data stream. (See Taniguchi, Par. 0011: “... encoding process on video data being inputted as stream data, repeating to start and end an encoding process at a predetermined time interval and carrying out a data dividing process to generate a plurality time-continuous of video data”; Par. 0042: process to divide video data simply based on a reference unit time or "scene division"; Par. 0043: video-recording start/end time; Par. 0085: time of date/hour of recording end).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Luby, Prakash, and Taniguchi to devise a method for data stream fragmentation. The motivation would be to execute the method of receiving and encoding a data stream such that a received data stream content comprises a plurality of groups of pictures each comprising a respective plurality of successive frames, and with defined respective boundaries and wherein the boundary of the content fragment is independent of each boundary of each group of pictures of the plurality of groups of pictures.
 
In regard to claim 20, the claim discloses: the system of claim 17, wherein the encoding device is further configured to encode, in the data stream, a universal time stamp, wherein the universal time stamp is indicative of a time that the data is encoded in the data stream. (See Taniguchi, Par. 0011; Par. 0042 and Par. 0043; - Claim 20 depends on claim 16 and is also analogous to claim 10 and is therefore rejected based on the same arguments used for the rejection of those claims).


16. 	Claims 10 - 16  are rejected under 35 U.S.C. 103(a) as being unpatentable over Luby et al. (US 20110231569 A1), hereinafter “Luby,” in view of Prakash et al. (US 2003/0128759), hereinafter “Prakash,” Taniguchi (US 2003/0093810), and Sullivan et al. ( US 20070061490 A1), hereinafter “Sullivan.”

	In regard to claim 10, the combination of Luby, Prakash, and Taniguchi teaches: a method comprising: receiving a data stream comprising content and a group of pictures structure, wherein the group of pictures structure comprises a plurality of groups of pictures, (See rationale applied to rejection of Claim 1 as analyzed above in regard to the corresponding limitation, and on the basis of Luby as cited for Claim 1) 
Luby alone along with Prakash and Taniguchi is not specific about determining, based on transcoding information associated with the data stream, one or more grouping characteristics of the data stream.
 	However, Sullivan suggests similar features, when combined with Luby (See Sullivan, Pars. 0004, 0005 and 0026 - 0033; See also Luby as cited for above rejection of Claim 1, in regard to grouping characteristics of the data stream; - (encoders can comprise a device such as a transcoder that conditions streaming data and/or changes data from one format to another for transcoding data)).
 	Therefore, it would have been obvious to a person skilled in the art at the claim date to combine the teachings of Sullivan regarding data transcoding of multimedia content to the enhanced block- request streaming for improved client-side handling as taught by Luby.
Moreover, “encoding, into the data stream, a boundary flag of a content fragment, wherein the boundary flag of the content fragment indicates a boundary that is independent of each boundary of each group of pictures of the plurality of groups of pictures;” is taught by Luby and Prakash. (See rationale applied to rejection of claims 1 and 2) and encoding, into the data stream, data indicative of the one or more grouping characteristics. (See rationale applied to rejection of Claim 1 as analyzed above in regard to the corresponding limitation, and on the basis of Luby as cited for Claim 1) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Luby, Prakash, Taniguchi and Sullivan to devise a method for data stream fragmentation. The motivation would be to execute the method of receiving and encoding a data stream such that a received data stream content comprises a plurality of groups of pictures each comprising a respective plurality of successive frames, and with defined respective boundaries and wherein the boundary of the content fragment is independent of each boundary of each group of pictures of the plurality of groups of pictures.
 
 	In regard to claim 11, the combination of Luby, Prakash, Taniguchi and Sullivan teaches: the method of claim 10, wherein the transcoding information identifies a particular streaming technology. (See Prakash, Par. 0066 and 0088; - See along rationale for rejection of Claim 4 in regard to streaming technology; - (Sullivan suggests similar features, when combined with Luby (See Sullivan, Pars. 0004, 0005 and 0026 - 0033; See also Luby as cited for above rejection of Claim 1, in regard to grouping characteristics of the data stream; - (encoders can comprise a device such as a transcoder that conditions streaming data and/or changes data from one format to another for transcoding data))
  
	In regard to claim 12, the claim discloses: the method of claim 11, wherein determining the one or more grouping characteristics of the data stream comprises determining, based on the particular streaming technology identified in the transcoding information, (See Prakash, Par. 0066 and 0088; - See along rationale for rejection of Claim 4) the one or more grouping characteristics of the data stream. (See rationales applied to rejection of claims 1 and 2: notions of “expected durations” in conjunction with “grouping characteristics” and “boundary” of “content fragment” of “group of pictures structure.”; - (i.e., identifying one or more grouping characteristics associated with the data stream; determining one or more expected durations based on the one or more identified grouping characteristics))
  
	In regard to claim 13, the claim discloses: the method of claim 10, wherein the boundary flag comprises a transport stream, (See previous citations in claim 6 on transport header: Par. 0043, 0061 and 0087) and wherein encoding the boundary flag comprises encoding the boundary flag in a transport header of the transport stream. ;(See Taniguchi, in regard to: determination of boundary for image meta data constituting video “scenes” represented by a number of frames; - i.e., boundary of a content fragment, wherein the boundary of the content fragment is independent of each boundary of each group of pictures of the plurality of groups of pictures) and encoding, into the data stream, data indicative of the one or more grouping characteristics. (See again rationale applied to rejection of Claim 1 as analyzed above on the basis of Luby (as cited above) and Prakash, Par. 0032)
 
	In regard to claim 14, the claim discloses: the method of claim 13, wherein encoding the boundary flag comprises encoding the boundary flag in an adaptation field of the transport header of the transport stream. (See previous citations in claim 6 on transport header: Par. 0043, 0061 and 0087; - (based on its dependency on claim 6, claim 7 is rejected for the same reasons evoked in claim 6); - i.e., encoding the information in the transport header of the transport stream comprises encoding the information in an adaptation field of the transport header of the transport stream)
 
	In regard to claim 15, the claim discloses: the method of claim 10, wherein determining the one or more grouping characteristics of the data stream comprises determining one or more of a group identification, a group number, or a group pattern. (See Luby, Pars. 0256 – 0258: TrackID for grouping of tracks; See also Luby as in rationale for rejecting Claim 1 in: determining, based on a grouping characteristic associated with the data stream, an expected duration  (Luby, pars. 0147, 0201 and fig. 6.))  

In regard to claim 16, the claim discloses: the method of claim 10, wherein the one or more grouping characteristics allow a downstream device to retrieve the content fragment based upon the one or more grouping characteristics. (Claim 16 contains all the limitations of claim 10, which are analyzed as such. Besides, the additional limitations to claim 10 to make up claim 16 are analogous to those of claim 10. Therefore, claim 16 is rejected on the same grounds as claims 10).
  

References considered but not cited
17. 	The prior made of record and not relied upon is considered pertinent to Applicant’s disclosure.
•    LI et al (US 2012/0311188 A1) teaches Method and Device for Data Segmentation in Data Compression.
•    Okuyama (US 2005/0244149 Al) teaches Format conversion method and apparatus and format conversion control program.
•    Darshan (US 2012/0121188 Al) teaches System for random access to content
Futagami et al. (US 20050108746 A1) teaches Streaming system and streaming method.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571 272 3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Berteau Joisil/
Examiner, Art Unit 2487
/LERON BECK/Primary Examiner, Art Unit 2487